979 A.2d 331 (2009)
200 N.J. 263
In the matter of Clifford B. SINGER, an Attorney at Law.
D-146 September Term 2008.
Supreme Court of New Jersey.
September 10, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09021, concluding that CLIFFORD B. SINGER of WALDWICK, who was admitted to the bar of this State in 1984, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with client), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that respondent should required to 1) practice law under supervision, 2) submit proof of his fitness to practice law, 3) submit periodic reports to the Office of Attorney Ethics of his continued medical care and compliance with his treatment plan until discharged;
And good cause appearing;
It is ORDERED that CLIFFORD B. SINGER is hereby reprimanded; and it is further
ORDERED that within sixty days after the filing date of this Order, respondent shall 1) submit proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics, 2) submit to the Office of Attorney Ethics periodic reports of his continued compliance with his treatment plan until discharged, on a schedule to be determined by the Office of Attorney Ethics, and 3) practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:2017.